Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Regarding the applicants arguments on pages 11-13 directed at the rejection of claims directed at Yu not teaching the amended claim limitations:
	The examiner respectfully agrees that Yu does not disclose the amended claim language. The rejection is respectfully withdrawn, in light of the amendments.
	Examiner respectfully notes that claims 22-41 are rejected under 25 U.S.C 112(a) in light of the amendments. A new grounds of rejection can be found below. 
	
	 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 22-43 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Regarding claims 22-27, 36, and 39, the claim recites “incompatible version information”, the examiner has reviewed the specification and respectfully points out “incompatible” and “incompatible version information” is not recited in any portion of the specification. If the applicant intends to claim “appropriate” and “inappropriate”, the applicant should use language consistent with the specification. If the applicant is intending to claim “unactivatable/unchangeable” as “incompatible”, the applicant should make sure the functionality is disclosed for “unactivatable/unchangeable” vnfs. Furthermore “compatible” “incompatible”, have different meanings from “appropriate”, “inappropriate”, “unactivatable/unchangeable” vnfs and therefore contain a different scope. 
Regarding claims 22, 36, and 39 the recite “ and cancel the activation or the change of the candidate defined function of virtual network function in response to a match between the incompatible version information and the plurality of the different version information of the candidate defined function of virtual network function”. The specification teaches
 [0087] On the other hand, if it is confirmed that the version is not appropriate, it is determined that the version is inappropriate and a malfunction of the virtual network may occur. As a result, the VNF activation or change processing is terminated, and information indicating that an activation or change error has occurred and its factor is the invalid version is displayed on a display screen 214 of the operator terminal 210.
[0097] On the other hand, if version confirmation is not OK, the control apparatus 310 terminates the VNF activation or change processing, and the operator terminal 210 notifies the operator of a VNF activation or change error.
[0117] … On the other hand, if it is determined that the version of the VNF is invalid, the control apparatus 310 notifies, in step S427, the operator terminal 210 of an error by determining that the version of the VNF to be activated or changed is inappropriate, and terminating the activation or change processing. In step S429, the operator terminal 210 displays a VNF activation or change error on the screen, thereby notifying the operator of it.
[0198] If the version is confirmed, the VNF read out from the VNF database is read out as a VNF to be updated, and information indicating the VNF update start is displayed on a display screen 918 of the third party terminal 910. On the other hand, if the versions do not match each other, the update processing of the VNF is terminated without reading out the VNF from the VNF database, and information indicating that an update error has occurred and its factor is the invalid version is displayed on a display screen 919 of the third party terminal 910.
	The examiner notes what the specification teaches, is the opposite of what is recited in the amendments to the claim, the matching in the specification is to verify the versions match “version confirmation is OK”. There is lack of disclosure for cancelling activation based on a match.

Allowable Subject Matter
	Claims 22-43 do not stand rejected under prior art, but stand rejected 35 U.S.C. 112(a).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Felstaine et al. (US 9760428 B1): FIG. 14 illustrates a simplified block diagram of an NFV-based sub-network undergoing compatibility verification, in accordance with one embodiment. If necessary, the maintenance preparation procedure 1268 may execute a compatibility verification (step 1286). A compatibility verification procedure may include comparing the output of the destination VNF instance with the outputs of the replaced VNF instance. It is appreciated that in this case the data flows from the source VNF instances are duplicated so that both the replaced VNF instance and the destination VNF instance receive the inputs substantially simultaneously. In step 1286 of FIG. 12, the maintenance preparation procedure 1268 verifies that the new (destination) VNF is compatible with the old (replaced) VNF. The maintenance preparation procedure 1268 may verify compatibility by comparing corresponding output data of the new and old VNFs. In some cases, the service provided by the migrated VNF is active at the time of compatibility verification and inputs are available to both the old and new VNFs, producing compatible (or incompatible) outputs. In some cases, the service provided by the migrated VNF is active at the time of compatibility verification and inputs are not available. In the later cases, the maintenance preparation procedure 1268 may introduce ‘artificial inputs’ to the new and old VNF to generate outputs that can be compared to verify compatibility.

Oberg et al. (US 20140325644 A1): [0078] According to at least one aspect of this disclosure, a method for verifying the integrity of a current version of a software module on a virtualized mobile computing device independently of any operating systems on the mobile computing device includes, with the mobile computing device: with a virtualization service running on the mobile computing device, detecting a load-time or run-time event triggering an integrity check of the current version of the software module; in response to the load-time or run-time triggering event, comparing a current integrity parameter associated with the current version of the software module to a trusted integrity parameter associated with a trusted version of the software module, the current integrity parameter being derived from a block of the current version of the software module, the block comprising a portion of the current version of the software module stored in a data storage, the trusted integrity parameter being derived from the trusted version of the software module, the trusted integrity parameter being accessible by the virtualization service on the mobile computing device but not accessible by any operating systems on the mobile computing device; and evaluating the integrity of the current version of the software module based on the comparison of the current integrity parameter to the trusted integrity parameter.

Wu et al. US 20170187572 A1: A method for upgrading a network functions virtualization application includes creating, by a virtualized infrastructure manager (VIM), a network resource according to an upgrade plan for the network functions virtualization application; creating, by the VIM, a virtual machine for a new-version virtualized network function (VNF) according to the upgrade plan; configuring, by the VIM, the virtual machine on a test network according to the network resource; performing, by the VIM, upgrade configuration on the virtual machine according to an upgrade configuration script to obtain the new-version VNF; and switching, by an NFV orchestrator, an earlier-version VNF to the new-version VNF after determining that a function test of the new-version VNF on the test network is successful. In the embodiments of the present disclosure, an automated upgrade procedure and upgrade steps for a network functions virtualization application are defined, so that upgrading the network functions virtualization application can be automated.

Lin WO 2016041360 A1: Provided are a virtual network function element software deployment method, system and related device. The method transmits via VNFM software update message to a virtual network function element or an element management system corresponding to the virtual network function element, and the virtual network function element or the element management system in turn conducts software update on the virtual network function element according to the software update message, and returns a software update notification message. The VNFM updates the software version corresponding to the virtual network function element according to the software update notification message, thus ensuring consistency of the software-version information between the virtual network function element and the VNFM. Compared with current techniques, the software deployment method of the virtual network function element provided in the embodiment of the present invention can use a scenario deployed in the cloud, and is highly adaptive.
	
Takano US 20160364226 A1: The orchestrator 20 includes a resource information acquirer 22 that receives a request for update into a new version of a communication service application and acquires resource information for a new version VNF from the VNFM, a resource reserver 23 that reserves resources for the new version VNF with respect to the VIM, and a VNF generation instructor 24 that instructs the VIM to generate the new version VNF using the reserved resources, generates and holds old and new correspondence data representing a correspondence between the new version VNF and the old version VNF, and notifies the VNFM of the old and new correspondence data. The VIM 40 includes a VNF generator 41 that generates a new version VNF based on the instruction to generate the new version VNF. The VNFM 30 includes a VNF startup notifier 32 that receives the notification of the old and new correspondence data and notifies the EMS 80 that there is startup of the new version VNF. The EMS 80 includes a synchronizer 82 that performs synchronization to the setting information of the old version VNF on the new version VNF based on the old and new correspondence data that is obtained based on the notification from the VNFM 30. The “old and new correspondence data” is generated as, for example, one record of a database in a table format and held in the database in a table format. A specific example will be described below with reference to FIGS. 4 to 6.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDERRAHMEN H CHOUAT whose telephone number is (571)431-0695. The examiner can normally be reached 9AM-5PM Tentative.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Abderrahmen Chouat
Examiner
Art Unit 2451



/Chris Parry/             Supervisory Patent Examiner, Art Unit 2451